Mr. Presiding Justice Eldredge delivered the opinion of the court. 6. Executors and administrators, § 41*—how appointment of administrator may be attacked. The granting of letters of administration to a person is conclusive of his authority as administrator until set aside or annulled in a direct proceeding, and it consequently cannot be attacked in a proceeding by the administrator to sell real estate to pay debts, as such latter proceeding is collateral to that for the appointment of an administrator. 7. Executors and administrators—when nonresidents properly served by publication of notice and mailing of notices. Nonresident parties to a proceeding by an administrator to obtain leave to sell real estate to pay debts who are duly served by publication and the mailing of notices in conformity with statute are properly served, and it is unnecessary that the known attorneys of such parties be notified of such proceeding. 8. Executors and administrators, § 426*—when decree in proceeding by administrator to obtain leave to sell land to pay debts sufficient. A decree in a proceeding by an administrator to obtain leave to sell real estate to pay debts which was in the language of the statute, held not open to objection because it found that the deceased died “having claim or title to the premises sought to be sold,” and did not find the actual title to the lands he died seized of.